IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON •

STATE OF WASHINGTON,                          )
                                              )        No. 76133-1
                    Respondent,               )
                                              )        DIVISION ONE
              v.                              )
                                              )        UNPUBLISHED OPINION                        (71

BRIAN DANSIE,                                 )
                                              )                  APR 1 7 2017        :La
                                                                                            rrl

                    Appellant.                )        FILED:                               —n
                                                                                                 >
                                              )
                                                                                            co, m
      PER CURIAM. - Petitioner Brian Dansie has filed a motion for
                                                                                     c?
                                                                                     r\,)
discretionary review of trial court orders denying his motion to vacate the record

of his criminal conviction. The State of Washington filed a motion to concede

error and remand for a new hearing. Dansie filed an answer to the State's

motion, and the State has filed a reply.

       The motion for discretionary review is granted. We also accept the State's

concession of error in part, accelerate review, and remand. On remand, the trial

court is directed to clarify on the record the "good cause" reason for denying the

motion to vacate under RCW 9.94A.640. We decline Dansie's request that the

matter be remanded for a new hearing before a different judge.

       Remanded for further proceedings.


                            For the Court: